—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Krauss, J.), entered April 28, 1997, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $357,117.85.
Ordered that the judgment is affirmed, with costs.
Viewing the evidence in the light most favorable to the plaintiff, we conclude that there was sufficient evidence from which the jury could find that the defendant was 100% at fault in the happening of the accident (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Further, the verdict in favor of the plaintiff was not against the weight of the evidence, as it was supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134).
The court providently exercised its discretion in allowing testimony at trial regarding the plaintiff’s herniated discs (see, *744Reape v City of New York, 228 AD2d 659; Van Derzee v Knight-Ridder Broadcasting, 185 AD2d 1011).
Considering the nature and consequence of the injuries sustained by the plaintiff, the verdict did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Brown v Stark, 205 AD2d 725; Orris v West, 189 AD2d 866).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.